Exhibit 10.2
 
PARK STERLING CORPORATION
RESTRICTED STOCK AWARD


This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of DATE,
2013, by and between Park Sterling Corporation (the “Company”), a bank holding
company organized under the laws of the State of North Carolina, and NAME (the
“Director”).
 
Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award and further subject to
the provisions of the Park Sterling Corporation 2010 Long-Term Incentive Plan
(the “Plan”), the Company hereby awards as of the Grant Date to the Director the
Restricted Shares in consideration of the Director’s services rendered and to be
rendered to the Company (including any Affiliate) (the “Restricted Stock
Award”).
 
A.                         Grant Date:  DATE.
 
 
B.
Restricted Shares:  # of shares of the Company’s voting common stock (“Common
Stock”).

 
C.Plan under which granted:  Park Sterling Corporation 2010 Long-Term Incentive
Plan.
 
D.Vesting:  The Restricted Shares shall become vested, as and to the extent
indicated below, only if the Director remains in the continuous service of the
Company and its Affiliates through the applicable “Vesting Date” indicated in
the ” Vesting Schedule” below:
 
Vesting Date
 
Percentage of Restricted Shares
which are Vested Shares
 
Prior to the first anniversary of the Grant Date
    0 %
First anniversary of the Grant Date
    331/3 %
Second anniversary of the Grant Date
    662/3 %
Third anniversary of the Grant Date
    100 %

 
 
The Restricted Shares which have satisfied (or are deemed to have satisfied) the
conditions of the Vesting Schedule are herein referred to as the “Vested
Shares.”  Any portion of the Restricted Shares which have not become Vested
Shares in accordance with this Paragraph D. before or at the time of Director’s
Separation from Service shall be forfeited.  There will be no proration of the
Vesting Schedule for partial years of service.
 


 
* * * Signature Page to Follow * * *
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Director have signed this Award as of the
Grant Date set forth above.


 
Park Sterling Corporation
 
 


 

By:                 James C. Cherry   DIRECTOR NAME                

 

Title: CEO            

 
 
 

--------------------------------------------------------------------------------

 
 
ADDITIONAL TERMS AND CONDITIONS OF
 
PARK STERLING CORPORATION
 
RESTRICTED STOCK AWARD
 


1.             Issuance of Restricted Shares.


(a)           The Company shall issue the Restricted Shares as of the Grant Date
in either manner described below, as determined by the Committee in its sole
discretion:


(i)           by the issuance of share certificate(s) evidencing Restricted
Shares to the Secretary of the Company or such other agent of the Company as may
be designated by the Committee or the Secretary (the “Share Custodian”); or


(ii)          by documenting the issuance in uncertificated or book entry form
on the Company’s stock records.


Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule.


(b)           If the shares of Common Stock are registered under the Securities
Act of 1933, as amended (the “Securities Act”) and the Director is determined by
the Committee to be an “affiliate” of the Company, as such term is defined in
Rule 144 (“Rule 144”) under the Securities Act, the Restricted Shares (and the
Vested Shares resulting therefrom) shall be evidenced only by physical share
certificates.


(c)           When the Restricted Shares become Vested Shares, the Company or
the Share Custodian, as the case may be, shall deliver the Vested Shares to the
Director or, at the Company’s election, to a broker designated by the Company
(the “Designated Broker”) by either physical delivery of the share
certificate(s) or book entry transfer, as applicable, for the benefit of an
account established in the name of the Director.  If the number of Vested Shares
includes a fraction of a share, neither the Company nor the Share Custodian
shall be required to deliver the fractional share to the Director, and the
Company shall pay the Director the amount determined by the Company to be the
estimated Fair Market Value therefor.  At any time after receipt by the
Designated Broker, the Director may require that the Designated Broker deliver
the Vested Shares to the Director pursuant to such arrangements or agreements as
may exist between the Designated Broker and the Director.


(d)           In the event that the Director forfeits any of the Restricted
Shares, the Company shall cancel the issuance on its stock records and, if
applicable, the Share Custodian shall promptly deliver the share certificate(s)
representing the forfeited shares to the Company.


(e)           Director hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Director with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Director.  The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Director as Vested
Shares or are returned to the Company as forfeited Restricted Shares, as
provided by the applicable terms of this Award.
 
 
 

--------------------------------------------------------------------------------

 


(f)            Unless and until the Restricted Shares become Vested Shares, the
Director shall be entitled to all rights applicable to holders of shares of
Common Stock including, without limitation, the right to vote such shares and to
receive dividends or other distributions thereon as provided by Section 3,
except as otherwise expressly provided in this Award.


(g)           In the event the number of shares of Common Stock is increased or
reduced as a result of a subdivision or combination of shares of Common Stock or
the payment of a stock dividend or any other increase or decrease in the number
of shares of Common Stock or other transaction such as a merger, reorganization
or other change in the capital structure of the Company, the Director agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.


2.             Acknowledgement by Director of Tax Election
Opportunity.  Director acknowledges that the award of the Restricted Shares
constitutes a transfer of property for federal income tax purposes under Section
83 of the Internal Revenue Code and that the Director shall have the sole
responsibility for determining whether to elect early income tax treatment by
making an election permitted under Subsection (b) of Section 83 of the Internal
Revenue Code and the sole responsibility for effecting any such election in an
appropriate and on a timely basis.


3.             Dividends.
 
(a)            The Director shall be entitled to dividends or other
distributions paid or made on Restricted Shares but only as and when the
Restricted Shares to which the dividends or other distributions are attributable
become Vested Shares.  Dividends paid on Restricted Shares will be held by the
Company and transferred to the Director, without interest, on such date as the
Restricted Shares become Vested Shares.  Dividends or other distributions paid
on Restricted Shares that are forfeited shall be retained by the Company.
 
(b)            The Company’s obligation under this Section 3 shall be an
unfunded and unsecured promise to pay.  The Company shall not be obligated under
any circumstances to fund its financial obligations under this Section 3 prior
to the date any dividends become payable pursuant to the terms of this
Award.  All dividends held in the non-interest bearing account described in
Section 3(a) will remain general assets of the Company subject to the claims of
its general creditors.  This Award does not give the Director any ownership
interest in the assets of the Company, and all rights of ownership in the
accumulated dividends attributable to Restricted Shares that become Vested
Shares shall be solely those of an unsecured general creditor of the Company.


4.              Restrictions on Transfer of Restricted Shares.


(a)            General Restrictions.  Except as provided by this Award, the
Director shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Shares.  Any such disposition not made in accordance with
this Award shall be deemed null and void.  The Company will not recognize, or
have the duty to recognize, any disposition not made in accordance with the Plan
and this Award, and any Restricted Shares so transferred will continue to be
bound by the Plan and this Award.  The Director (and any subsequent holder of
Restricted Shares) may not sell, pledge or otherwise directly or indirectly
transfer (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in or any beneficial interest
in any Restricted Shares except pursuant to the provisions of this Award.  Any
sale, pledge or other transfer (or any attempt to effect the same) of any
Restricted Shares in violation of any provision of the Plan or this Award shall
be void, and the Company shall not record such transfer, assignment, pledge or
other disposition on its books or treat any purported transferee or pledgee of
such Restricted Shares as the owner or pledgee of such Restricted Shares for any
purpose.
 
 
 

--------------------------------------------------------------------------------

 


(b)            Certain Permitted Transfers.  The restrictions contained in this
Section 4 will not apply with respect to transfers of the Restricted Shares
pursuant to applicable laws of descent and distribution; provided that the
restrictions contained in this Section 4 will continue to be applicable to the
Restricted Shares after any such transfer; and provided further that the
transferee(s) of such Restricted Shares must agree in writing to be bound by the
provisions of the Plan and this Award, including the provisions of Section 6.


5.              Additional Restrictions on Transfer.
 
(a)            Certificates evidencing the Restricted Shares shall have noted
conspicuously on the certificate a legend required under applicable securities
laws and reflecting the transfer restrictions set forth herein in addition to
any other legend(s) as the Company deems appropriate and the Director shall not
make any transfer of the Restricted Shares without first complying with the
restrictions on transfer described in such legends.  Such legends may include
the following:


transfer is restricted


 
The shares evidenced by this certificate have been issued pursuant to an
exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state securities laws and as such may only be
sold or otherwise transferred:  (1) pursuant to registration or an exemption
from registration under the Securities Act, including but not limited to Rule
144 thereunder, and the securities laws of any applicable state or other
jurisdiction; or (2) if, in the opinion of counsel, in form and substance
satisfactory to the issuer, such transfer is exempt from registration or is
otherwise in compliance with applicable federal and state securities laws.



The securities evidenced by this certificate are subject to restrictions on
transfer and forfeiture provisions which also apply to the transferee as set
forth in a restricted stock Award, dated AWARD DATE, a copy of which is
available from the Company.


(b)           Opinion of Counsel.  No holder of Restricted Shares may sell,
transfer, assign, pledge or otherwise dispose of (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
any interest in or any beneficial interest in any Restricted Shares, except (i)
pursuant to an effective registration statement under the Securities Act or (ii)
in a transaction that fully complies with Rule 144, without first delivering to
the Company an opinion of counsel (reasonably acceptable in form and substance
to the Company) that neither registration nor qualification under the Securities
Act and applicable state securities laws is required in connection with such
transfer.
 
 
 

--------------------------------------------------------------------------------

 


6.              Lock-up Agreement. The Director hereby agrees that he will not,
directly or indirectly, sell, offer, contract to sell, grant of options for the
purchase of, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise dispose of any Vested Shares during the thirty (30) days
prior to and the one hundred eighty (180) days (or any shorter period permitted
by the managing underwriter) after the effectiveness of any underwritten public
offering, except as part of such underwritten public offering or if otherwise
permitted by the Company.  The Director hereby agrees to execute and deliver any
additional document or acknowledgement reflecting the foregoing provisions or
containing similar restrictions as may be requested by the Company or its
managing underwriters in connection with the initial public offering of Common
Stock. The Company may place a legend on any stock certificates representing
Vested Shares and may impose stop-transfer instructions with respect to the
Vested Shares in order to enforce the foregoing restrictions.
 
7.              Change in Capitalization.
 
(a)            The number and kind of Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend in shares of Common Stock to holders of outstanding shares of
Common Stock or any other increase or decrease in the number of shares of Common
Stock outstanding effected without receipt of consideration by the Company.  No
fractional shares shall be issued in making such adjustment.  All adjustments
made by the Committee under this Section shall be final, binding, and
conclusive.
 
(b)            In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, recapitalization, sale of substantially
all of the Company’s assets, other change in the capital structure of the
Company, tender offer for shares of Common Stock or a Change in Control, an
appropriate adjustment may be made with respect to the Restricted Shares such
that other securities, cash or other property may be substituted for the Common
Stock held by the Share Custodian or recorded in book entry form pursuant to
this Award.
 
(c)            The existence of the Plan and the Restricted Stock Award shall
not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.


8.              Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of North Carolina; provided,
however, no Restricted Shares shall be issued except, in the reasonable judgment
of the Committee, in compliance with exemptions under applicable state
securities laws of the state in which the Director resides, and/or any other
applicable securities laws.


9.              Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


10.Notice.  All notices, requests, waivers and other communications required or
permitted hereunder shall be in writing and shall be either personally
delivered, sent by facsimile or by reputable overnight courier service or mailed
by first class mail, return receipt requested, to the recipient at the address
below indicated:
 
 
 

--------------------------------------------------------------------------------

 


 

 
If to the Company:
Park Sterling Corporation               Attn: Secretary               1043 E.
Morehead Street, Suite 201               Charlotte, NC  28204                  
 
If to the Recipient:  
                                           

 
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given:  (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified; (c)
five (5) business days after deposit in the United States Mail postage prepaid
by certified or registered mail with return receipt requested at any time other
than during a general discontinuance of postal service due to strike, lockout,
or otherwise (in which case such notice, request, waiver or other communication
shall be effectively given upon receipt) and addressed to the party to be
notified as set forth above; or (d) two (2) business days after deposit with a
national overnight delivery service, postage prepaid, addressed to the party to
be notified as set forth above with next-business-day delivery guaranteed. A
party may change its or his notice address given above by giving the other party
ten (10) days’ written notice of the new address in the manner set forth above.


11.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


12.           Entire Agreement.  Subject to the terms and conditions of the
Plan, this Award expresses the entire understanding and agreement of the parties
with respect to the subject matter.  This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


13.           Headings and Capitalized Terms.  Paragraph headings used herein
are for convenience of reference only and shall not be considered in construing
this Award.  Capitalized terms used, but not defined, in this Award shall be
given the meaning ascribed to them in the Plan.


14.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.
 
 
 

--------------------------------------------------------------------------------

 


15.           No Right to Continued Service.  Neither the establishment of the
Plan nor the grant of the Restricted Stock Award made pursuant to this Award
shall be construed as giving Director the right to any continued service
relationship with the Company or any Affiliate.


16.           Compliance with Section 409A of the Code.  It is intended that
this Award comply with Section 409A of the Code and the regulations and other
guidance promulgated thereunder (“Code Section 409A”) to the extent it is
subject to Code Section 409A, and this Award will be interpreted and operated
consistently with that intent.  If the Company determines that any provisions of
this Award do not comply with the requirements of Code Section 409A, the Company
has the authority to amend this Award to the extent necessary (including
retroactively) in order to preserve compliance with said Code Section 409A.  The
Company also has express discretionary authority to take such other actions as
may be permissible to correct any failures to comply in operation with the
requirements of Code Section 409A.  Neither the Company nor the Director has the
discretion to accelerate the timing or schedule of any benefit payment under
this Award that is subject to Code Section 409A, except as specifically provided
herein or as may be permitted pursuant to Code Section 409A.
 